DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second holding portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 fall with parent claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 15 (i.e. imager).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehana.
Takehana (US Pub. No. 2016/0370691 A1) discloses:
Regarding claim 1, an optical device (Figure 4, element 40) comprising: a first optical system (Figure 4, element 42) having an optical element (Figure 4, elements L10-L15); a second optical system (Figure 4, element 41) having a lens (Figure 4, elements L1-L9) and disposed at a reduction side of the first optical system (Figure 4, element 42); a first holding member (Figure 4, element 39) holding the optical device (Figure 4, element 40); a second holding member (Figure 4, element BR) holding the lens (Figure 4, elements L1-L7); and a movement mechanism (Figure 8, element AC) configured to move the first holding member in optical axis (element OA) directions along an optical axis of the optical element (page 3, paragraph 0044, lines 1-4), wherein the optical element has a reflection surface(Figure 4, element MR), the first holding member (Figure 4, element 39) has a first holding portion (Figure 4, element 38) disposed at an enlargement side of the second optical system (Figure 4, element 41) and holding the optical element (Figure 4, elements L10-L15), and a first coupling portion (Figure 4, element FF3) extending from the first holding portion (Figure 4, element 38) to a second optical system (Figure 4, element 41) side, the movement mechanism (Figure 8, element AC) has a transport mechanism (i.e. lens driver; page 3, paragraph 0044, lines 1-11) disposed at an outside in a radial direction of the second optical system (Figure 4, element 41) and configured to move the first coupling portion (Figure 4, element FF3) along the optical axis directions (element OA), and a guide mechanism (element RA; page 4, paragraph 0052, line 6) disposed at an outside in a radial direction of the first holding portion (Figure 4, element 38) and configured to guide the first holding member (Figure 4, element 39) in the optical axis (element OA) directions, and the guide mechanism (i.e. rotation angle adjustment mechanism [element RA]) restricts rotation of the first holding member (Figure 4, element 39) around the optical axis (element OA).
Regarding claim 2, the transport mechanism (i.e. lens driver) has a cam member (Figure 3, element BR) rotatable around the optical axis (element OA) and a first cam portion (Figure 3, element FB) provided in the cam member (Figure 3, element BR), and the first coupling portion (Figure 3, element FF3) slides the first cam portion (Figure 3, element FB).
Regarding claim 6, an operation portion (Figure 11, element TP) is provided in the cam member (element BR), the operation portion (Figure 11, element TP) projecting to an outside in a radial direction of the cam member (element BR).
Regarding claim 7, the transport mechanism (i.e. lens driver [element 83]; page 3, paragraph 0044, lines 1-11) has an operation mechanism (i.e. focusing operation) rotating the cam member (Figure 3, element BR), and the operation mechanism (i.e. focusing operation) has a rotating member (i.e. rotating action of the feeding mechanism [Figure 3, element FE]) disposed at an opposite side to the second optical system (Figure 4, element 41) with respect to the first optical system (Figure 4, element 42) in the optical axis (element OA) directions, and a rotation transmission mechanism (Figure 4, element FF1) configured to transmit rotation of the rotating member to the cam member (i.e. rotation action of the rotation angle adjustment mechanism; page 4, paragraph 0052, lines 1-7).
Regarding claim 8, the second optical system (Figure 4, element 41) is located inside of the optical element (Figure 4, elements L10-L15) when viewed from the optical axis (element OA) directions, and the transport mechanism (i.e. lens driver; page 3, paragraph 0044, lines 1-11) overlaps with the optical element (Figure 4, elements L10-L15) when viewed from the optical axis (element OA) directions.
Regarding claim 9, the reflection surface (Figure 4, element MR) is a concave curved surface (page 3, paragraph 0047, lines 6-7).
Regarding claim 14, a projector (Figure 1, element 2) comprising: a light modulator (Figure 1, elements 18R, 18G and 18B) modulating light emitted from a light source (Figure 1, element 10); and the optical device (Figure 1, element 40), projecting the light modulated by the light modulator (Figure 1, elements 18R, 18G and 18B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takehana in view of Yanagisawa et al.
Takehana (US Pub. No. 2016/0370691 A1) teaches the salient features of the present invention except an optical element having a first transmission surface, the reflection surface disposed at the reduction side of the first transmission surface, and a second transmission surface disposed at the reduction side of the reflection surface.
Yanagisawa et al. (US Pub. No. 2020/0278595 A1) discloses an optical element (Figure 3, element 32) having a first transmission surface (Figure 3, element 43), the reflection surface (Figure 3, element 42) disposed at the reduction side of the first transmission surface (Figure 3, element 43), and a second transmission surface (Figure 3, element 41) disposed at the reduction side of the reflection surface (Figure 3, element 42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an optical element having a first transmission surface, the reflection surface disposed at the reduction side of the first transmission surface, and a second transmission surface disposed at the reduction side of the reflection surface as shown by Yanagisawa et al. in combination with Takehana’s invention for the purpose of suppressing the aberrations produced by the projection system (Yanagisawa et al., page 6, paragraph 0065, lines 4-6).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takehana in view of Yanagisawa et al.
Takehana (US Pub. No. 2016/0370691 A1) teaches the salient features of the present invention except an optical element having a first face facing the second optical system side, a second face facing an opposite side to the first face, and a reflection coating layer provided on the second face, the second face has a convex shape, the first transmission surface and the second transmission surface are provided on the first face, and the reflection surface is the reflection coating layer and a surface shape of the second face is transferred thereto.
Yanagisawa et al. (US Pub. No. 2020/0278595 A1) discloses an optical element (Figure 3, element 32) having a first face (i.e. left side of element 32) facing the second optical system (Figure 3, element 31) side, a second face (i.e. right side of element 32) facing an opposite side to the first face (i.e. left side of element 32), and a reflection coating layer (i.e. reflective coating; page 3, paragraph 0045, lines 8-9) provided on the second face (i.e. right side of element 32), the second face (i.e. right side of element 32) has a convex shape (page 3, paragraph 0045, line 10), the first transmission surface (Figure 3, element 43) and the second transmission surface (Figure 3, element 41) are provided on the first face (i.e. left side of element 32), and the reflection surface (Figure 3, element 42) is the reflection coating layer (i.e. reflective coating) and a surface shape of the second face (i.e. right side of element 32) is transferred thereto.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an optical element having a first face facing the second optical system side, a second face facing an opposite side to the first face, and a reflection coating layer provided on the second face, the second face has a convex shape, the first transmission surface and the second transmission surface are provided on the first face, and the reflection surface is the reflection coating layer and a surface shape of the second face is transferred thereto as shown by Yanagisawa et al. in combination with Takehana’s invention for the purpose of suppressing the aberrations produced by the projection system (Yanagisawa et al., page 6, paragraph 0065, lines 4-6).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takehana in view of Yanagisawa et al.
Takehana (US Pub. No. 2016/0370691 A1) teaches the salient features of the present invention except at least one of the first transmission surface, the reflection surface, and the second transmission surface has an aspherical shape.
Yanagisawa et al. (US Pub. No. 2020/0278595 A1) discloses at least one of the first transmission surface (Figure 3, element 43), the reflection surface (Figure 3, element 42), and the second transmission surface (Figure 3, element 41) has an aspherical shape (page 3, paragraph 0046, lines 9-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the first transmission surface, the reflection surface, and the second transmission surface has an aspherical shape as shown by Yanagisawa et al. in combination with Takehana’s invention for the purpose of suppressing the aberrations produced by the projection system (Yanagisawa et al., page 6, paragraph 0065, lines 4-6).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takehana in view of Takaura et al.
Takehana (US Pub. No. 2016/0370691 A1) teaches the salient features of the present invention except the reflection surface is a convex curved surface.
Takaura et al. (US Patent No. 7,048,388 B2) shows the reflection surface () Figure 5, element 191) is a convex curved surface (column 13, lines 16-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the reflection surface is a convex curved surface as shown by Takaura et al. in combination with Takehana’s invention for the purpose of magnifying the intermediate image so that the image on the panel is projected onto the screen (Takaura et al., column 13, lines 7-9).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takehana in view of Yanagisawa et al.
Takehana (US Pub. No. 2016/0370691 A1) teaches an imaging apparatus (Figure 1, element 50) comprising: the optical device (Figure 1, element 40).  However, Takehana and the prior art of record neither shows nor suggests an imager disposed on a reduction-side conjugate plane on which light emitted from the optical device is imaged.
Yanagisawa et al. (US Pub. No. 2020/0278595 A1) discloses an imager (Figure 3, element 18G) disposed on a reduction-side conjugate plane (clearly illustrated in Figure 3) on which light emitted from the optical device (Figure 3, element 3A) is imaged.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an imager disposed on a reduction-side conjugate plane on which light emitted from the optical device is imaged as shown by Yanagisawa et al. in combination with Takehana’s invention for the purpose of suppressing the aberrations produced by the projection system (Yanagisawa et al., page 6, paragraph 0065, lines 4-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yanagisawa (US Pub. No. 2022/0066296 A1) discloses an optical system including a lens having a first transmission surface, a reflection surface disposed on an enlargement side of the first transmission surface, and a second transmission surface disposed on the enlargement side of the reflection surface. The lens is made of resin. The reflection surface has a concave shape.
Yanagisawa (US Pub. No. 2021/0232035 A1) teaches a projection system including a first optical system, a second optical system including a first optical element and a second optical element and disposed on the enlargement side of the first optical system, and a placement mechanism configured to selectively place one of the first and second optical elements on a first optical axis of the first optical system. The first optical element has a first light incident surface, a first reflection surface disposed on the enlargement side of the first light incident surface, and a first light exiting surface disposed on the enlargement side of the first reflection surface. The second optical element has a second light incident surface, a second reflection surface disposed on the enlargement side of the second light incident surface, and a second light exiting surface disposed on the enlargement side of the second reflection surface.
Takehana (US Pub. No. 2019/0137853 A1) shows an optical projection device disposed close to a projection surface and capable of further widening an angle is provided.  An optical projection device includes first optical system including lens groups movable and second optical system reflecting light emitted from the first optical system. The first optical system includes first lens frame which holds first lens group positioned at side closest to the second optical system among the movable lens groups and includes cam pin, guide barrel which includes straight groove, cam barrel which includes cam groove with which the cam pin is engaged, the first lens frame includes frame protruding portion protruding from the cam barrel to second optical system side and holding the first lens group, and notch is provided in such way that portion is formed to be cut out at side through which light reflected by the second optical system passes, in the frame protruding portion.
Hatano et al. (US Pub. No. 2018/0046068 A1) discloses a projection optical device including a fourth lens group movable along an optical axis, a fifth lens group provided in a position maintained within the projection optical device, a fourth lens frame holding the fourth lens group and having cam pins, a guide tube having a rectilinear groove, the cam pins inserted into the rectilinear groove, and a cam tube rotated with respect to the guide tube to guide the cam pins with the rectilinear groove and the cam groove, and moving the fourth lens frame along the optical axis, wherein the cam pins are formed on an upstream side in an optical path of the fourth lens group in a direction along the optical axis, and the fifth lens group is provided on the upstream side in the optical path of the fourth lens group.
Takehana et al. (US Pub. No. 2018/0017758 A1) teaches an optical projection device that projects an image with excellent image quality while achieving miniaturization is provided. The optical projection device includes a first lens frame holding a first lens group L1 and including a cam pin, a guide barrel including a straight movement groove, a cam barrel including a cam groove, and an urging portion that urges the first lens frame in a direction intersecting with the direction along an optical axis. The cam pin is formed at a position spaced apart from a center of gravity including the first lens frame and members attached to the first lens frame in the direction along the optical axis Ax and the urging portion urges the first lens frame at a position closer than the cam pin with respect to the center of gravity in the direction along the optical axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



10/18/2022